Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 4/5/2022.

As filed, claims 5-8 and 12 are pending; and claims 1-4 and 9-11 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 4/5/2022, with respect to claims 1-8 and 12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 101 and 112(b) rejection of claims 2-4 is withdrawn per cancellation of these claims.

The § 112(b) indefinite rejection of claim 8 is withdrawn per amendments.

The § 102(a)(1) rejection of claims 1-5 by CAS003 is withdrawn per amendments and cancellation of claims 1-4.

The § 102(a)(1) rejection of claims 1-6 and 12 by Wang is withdrawn per amendments and cancellation of claims 1-4.  However, the instant composition of claims 5, 6 and 12 is still prima facie obvious over Wang.  For details, see rejection below.

The § 103(a) rejection of claims 7 and 8 by Wang is maintained because the instant composition of claims 5, 6 and 12 is still prima facie obvious over Wang.  For details, see rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Model Studies on a Synthetically Facile Series of N-Substituted Phenyl-N’-pyridin3-yl Ureas Leading to 1-(3-Pyridylcarbamoyl)indolines that are Potent and Selective 5-HT2C/2B Receptor Antagonists”, hereinafter Bromidge.

Regarding claims 5 and 6, Bromidge, for instance, teaches the following compound, and the Examiner finds that such compound (i.e. an active ingredient) would be inherently in a composition when it was tested against 5-HT2C in an assay.  A person of ordinary skill in the art would also recognize that the amount of the abovementioned compound in the abovementioned composition, after conversion, would be between 0.0001 wt% to 99.99 wt% based on the total weight of the abovementioned composition.


    PNG
    media_image1.png
    95
    130
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    49
    452
    media_image2.png
    Greyscale

  
    PNG
    media_image3.png
    14
    342
    media_image3.png
    Greyscale

(pg. 2769, Table 1, compound 8A)


    PNG
    media_image4.png
    42
    349
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    50
    338
    media_image5.png
    Greyscale

(pg. 2768)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Discovery of the pyridylphenylureas as novel molluscicides against the invasive snail Biophalaria straminea, intermediate host of Schistosoma mansoni”, hereinafter Wang. See PTO-892 form mailed on 1/6/2022.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claims 5, 6, and 12 (compound 10 of Wang):
Determining the scope and contents of the prior art:   
Wang, for instance, teaches the use of following compound 10 (which has 4-methyl substituted phenyl ring bonded to the urea group) or composition thereof (with DMSO) as molluscicide against snail.  The compound is applied in the concentration of 10 mg/L for 100% mortality rate of the abovementioned snail and applied in the concentration of 1 mg/L for 0% mortality rate of the abovementioned snail.
The Examiner also finds that a person of ordinary skill in the art would recognize that the abovementioned concentrations of the abovementioned compound, after conversion, would be between 0.0001 wt% to 99.99 wt% based on the total weight of the abovementioned composition.

    PNG
    media_image6.png
    209
    333
    media_image6.png
    Greyscale
(pg. 3, Fig. 1, compound 10)

    PNG
    media_image7.png
    430
    325
    media_image7.png
    Greyscale

(pg. 4, Table 1, compound 10 and niclosamide)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound 10, Wang, for instance, did not explicitly teach 3-methyl substituted phenyl ring bonded to the urea group.

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be active as molluscicides having similar mortality rate against snail when applied at 10 mg/L and 1 mg/L).
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Regarding claims 5, 6, and 12 (compounds 5 and 13 of Wang):
Determining the scope and contents of the prior art:   
Wang, for instance, teaches the use of following compounds 5 and 13 or composition thereof (with DMSO) as molluscicide against snail.  The compound is applied in the concentration of 10 mg/L for 100% mortality rate of the abovementioned snail and applied in the concentration of 1 mg/L for 0% mortality rate of the abovementioned snail.
The Examiner also finds that a person of ordinary skill in the art would recognize that the abovementioned concentrations of the abovementioned compounds, after conversion, would be between 0.0001 wt% to 99.99 wt% based on the total weight of the abovementioned composition.

    PNG
    media_image7.png
    430
    325
    media_image7.png
    Greyscale

(pg. 4, Table 1, compound 10 and niclosamide)

    PNG
    media_image6.png
    209
    333
    media_image6.png
    Greyscale
(pg. 3, Fig. 1, compound 10)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound 5, Wang, for instance, did not explicitly teach 4-fluorine substituent on the phenyl ring.
	In the abovementioned compound 10, Wang, for instance, did not explicitly teach 2-CF3 substituent on the phenyl ring.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compound 5 of Wang to include 4-fluorine substituent on the phenyl ring, as taught by compound 13 of Wang, or to modify the abovementioned compound 13 of Wang to replace 2-fluorine substituent on the phenyl ring with 2-CF3 substituent, as taught by compound 5 of Wang, in order to arrive at the instantly claimed compound because the abovementioned compounds acted as preferred embodiments or blazemarks that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a a reasonable expectation of success that such modification will result in a compound that can act as molluscicide against snail at 10 mg/L.  Lastly, typical problems encountered in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compounds of Wang.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.

Regarding claims 7 and 8:
Determining the scope and contents of the prior art:   
	Wang, for instance, teaches the abovementioned positional isomer and obvious variants, which should have similar mortality rate against snail at 10 mg/L.

Ascertaining of the difference between the prior art and the claim at issue:   
	Wang, for instance, did not explicitly the combination of the abovementioned positional isomer or obvious variants with niclosamide.

Finding of prima facie obviousness --- rationale and motivation:   
	According to MPEP 2144.06, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the abovementioned positional isomer or obvious variants of Wang with niclosamide of Wang in order to arrive at the instantly claimed molluscicide composition because the abovementioned positional isomer and niclosamide can be used as molluscicides, which is the same purpose as the instantly claimed composition. In addition, there’s a reasonable expectation of success that the abovementioned combination will retain the property of molluscicide because the similar mortality rate against snail between the abovementioned positional isomer/obvious variants and niclosamide at 10 mg/L.

Claim Objections
Claim 6 is objected to because of the following informalities:  
a)	Regarding claim 6, the claim recites the phrase, “thea total weight of the pyridine urea composition”, which has typographical error and can be corrected by reciting -- a total weight of the pyridine urea composition --.
Appropriate correction is required.

Conclusion
Claims 5-8 and 12 are rejected.
Claim 6 is objected.
Claims 1-4 and 9-11 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626